     Case 1:17-cv-05833-DLC Document 328 Filed 02/03/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :              17cv5833(DLC)
                                       :
                         Plaintiffs,   :           MEMORANDUM OPINION
               -v-                     :                AND ORDER
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     In a letter of January 28, 2021, defendant Frank Esposito

requests that this case be stayed or in the alternative that his

deposition, which is scheduled to be taken shortly, be stayed

pending the outcome of an ongoing criminal investigation by a

local prosecutor’s office.    While no other defendant has

requested a stay, only the plaintiffs have opposed Esposito’s

request.

     “[T]he Constitution does not ordinarily require a stay of

civil proceedings pending the outcome of criminal proceedings.

Nevertheless, a court may decide in its discretion to stay civil

proceedings when the interests of justice seem to require such

action.”   Kashi v. Gratsos, 790 F.2d 1050, 1057 (2d Cir. 1986)

(citation omitted).   See also Louis Vuitton Malletier S.A. v. LY

USA, Inc., 676 F.3d 83, 98 (2d Cir. 2012).       A stay may be
     Case 1:17-cv-05833-DLC Document 328 Filed 02/03/21 Page 2 of 3




entered to address the interests of a defendant who faces the

choice of being prejudiced in the civil litigation if he asserts

his Fifth Amendment rights or prejudiced in the criminal

litigation if those rights are waived.      United States v. Certain

Real Prop. & Premises Known as 4003-4005 5th Ave., Brooklyn,

N.Y., 55 F.3d 78, 84 n.6 (2d Cir. 1995).       In deciding whether to

enter a stay, courts in the Second Circuit consider numerous

factors, including:

     1) the extent to which the issues in the criminal case
     overlap with those presented in the civil case; 2) the
     status of the case, including whether the defendants have
     been indicted; 3) the private interests of the plaintiffs
     in proceeding expeditiously weighed against the prejudice
     to plaintiffs caused by the delay; 4) the private interests
     of and burden on the defendants; 5) the interests of the
     courts; and 6) the public interest.

Louis Vuitton, 676 F.3d at 99.

     Esposito has not demonstrated that the interests of justice

require a stay, nor has he shown that the relevant factors weigh

in favor of a stay.     Esposito has already provided hours of

testimony in a related case and produced documents on the issues

being explored in this lawsuit.     While the issues in the

criminal matter and this action overlap, the prosecutor has not

requested a stay or joined in this request for a stay, and

Esposito has presented nothing regarding the status of the

criminal investigation to suggest that any prosecutorial

decision is imminent.    While the fact that the plaintiffs appear



                                   2
     Case 1:17-cv-05833-DLC Document 328 Filed 02/03/21 Page 3 of 3




to have initiated the criminal investigation weighs in favor of

the stay, that factor does not overcome the balance of the other

interests that favor the completion of this lawsuit.

     This lawsuit is part of litigation that has been ongoing

since 2009.   As an individual action, it has been proceeding

since 2017.   It is nearing the end of discovery; the plaintiffs’

motion for summary judgment is due on March 12.        It is in the

interest of the court, the public, and all parties involved to

conclude this action.   Should he decide to invoke his Fifth

Amendment privilege, Esposito may renew his request that no

adverse inference be drawn from that invocation at the time the

plaintiffs or another party request that such an inference be

drawn.

                                 Conclusion

     Esposito’s January 28, 2021 application for a stay is

denied.



Dated:    New York, New York
          February 3, 2021




                                   3
